Argued March 17, 1925.
Complaining that he was awarded an inadequate sum of money, plaintiff appeals from a judgment, entered on a jury's verdict, assessing damages for the taking of his property under the right of eminent domain. Considering his evidence alone, the verdict is inadequate; weighing only that offered by defendant, the recovery was excessive. Which was entitled to the greatest weight, was a question for the jury, under proper instructions from the trial judge; and the latter, who saw the witnesses, and the court in banc, — aided by consultation with him, after argument on the motion for a new trial, — are best able to judge whether or not the verdict was a proper one; hence we will not reverse because a new trial was refused, since it does not clearly appear that the court below abused its discretion.
Nor are we convinced, after a careful consideration of the charge, that plaintiff has a just ground to complain of it, either in whole or in part. So long as the jury was left free to form its own judgment, as it was, there was no error in telling it that the evidence indicated that Saw Mill Run, which bisected the property, could not be turned into a sewer except at great expense, and "therefore, as this property standsto-day, the practical use by occupation, the use by the erection of buildings or the placing of material upon the land, is limited to the land not occupied by the streets and not occupied by the bed of Saw Mill Run." Nor, for a like reason, was it error to call the jury's attention to the admitted fact, that frequently buildings do not enhance the value of the land to the extent of their actual cost, the court being careful *Page 155 
to say: "I cite that, not because, necessarily, that is this case, but just to illustrate what I mean . . . . . . What additional value to the land does the presence of these buildings on it add to the land? And that, you will determine in fixing the value of the land with the buildings on it." Nor, because there was proof of the purchase of other adjoining property, and offers for parts of that taken in this proceeding, was it error to say that "we are dependent verylargely on what we call opinion evidence . . . . . . it is the best evidence we can get in these cases, and . . . . . . it is used simply because we cannot get any better." What has been said disposes of all the assignments, except three which allege trial errors.
The first of these averred that the court below erred in refusing to allow a witness, called by plaintiff, to testify to the fair market value of the property prior to the taking. Appellant argues the case as if the objection of incompetency related to the question; whereas it related to the witness. When the question was first asked, he was required to be turned over for "cross-examination as to competency." Upon this point, he testified that he had "known the property for years, and had . . . . . . property of this kind and other kinds all over the city"; that he had been on this property in January, February or March, 1920, but did not "look at it at that time with a view of estimating its value"; that "on or before May 4, 1920, [the date of the taking, his] knowledge . . . . . . of sale or holding prices in that community . . . . . . was mainly [of his] own properties" several miles away; that he had "neither sold, bought, nor handled any property . . . . . . within several miles" of plaintiff's property, and that his knowledge as to sales was obtained by looking "them up in the records for the purpose of testifying in this case." This was inadequate proof of his competency (Tiffany v. Delaware, Lackawanna 
Western R. R. Co., 262 Pa. 300, 303), and hence it was not error to exclude him from testifying. *Page 156 
Plaintiff had properly given evidence of the best use to which the property taken could have been put in its entirety. In the course of it he showed that Saw Mill Run, which, as stated, bisected the property, overflowed its banks at times, and the question at once arose how could have been best utilized all the property under such circumstances. Plaintiff's engineer stated what, in his judgment, it would cost to prevent the overflow, by building walls and covering the creek with a concrete slab. Defendant, when its case was being presented, asked what fill would be required to accomplish that purpose. This was not objected to, but the question which followed, inquiring as to the cost of the fill, was, and its allowance forms the basis of one of the assignments of error. This fact bore directly on plaintiff's allegation that the use of the whole property was practicable; was a direct answer to his claim, and was, of course, admissible. The evidence was not produced, as appellant seems to think, for the purpose of fixing a sum which should be deducted from the value of the property, when ascertained; but in order that the jury might determine, as a practical matter, whether plaintiff's testimony as to the way he could have used all his land, was correct,
The final point to be considered is the overruling of a question propounded to one of plaintiff's witnesses. It appears that, some time prior to the condemnation proceedings, plaintiff and defendant had a controversy regarding a switch which connected plaintiff's property with defendant's railroad tracks. Defendant gave notice that the switch must be removed at the expiration of thirty days, which was the time fixed in the agreement between them, when the switch privilege was granted. Plaintiff then filed a petition with the Public Service Commission, and these proceedings resulted in an order approving the removal of the switch, on condition that defendant put a switch connection elsewhere and allowed plaintiff to join with it. At the time of the trial the new switch had not been put in place. In his case in *Page 157 
chief, plaintiff and his witnesses testified that his property was greatly enhanced in value by reason of the continued railroad facilities to which it was entitled, and plaintiff himself testified to the cost to which he would be put in installing the new switch. To meet this, defendant offered evidence tending to show that the cost would be much greater. In rebuttal, plaintiff recalled one of his witnesses, and asked him to "state whether or not you agree with [the testimony of defendant's witness on the point], and if not, in what respect you differ?" This was objected to as not rebuttal, but an attempt to reopen the case. The objection was sustained. While it would not have been error to admit the evidence, since the order of proof is in the sound discretion of the trial judge, still, as plaintiff had already produced evidence on the point, it was not an abuse of discretion to sustain the objection: Young v. Edwards, 72 Pa. 257; Muntz v. Cottage Hill Land Co.,222 Pa. 621.
The judgment of the court below is affirmed.